DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-30 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,120,435.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-30 of the instant application are directed to a similar subject matter contained in claims 1-16 of 

The following prior art is deemed relevant but failed to teach or suggest the limitations of claims 1 and 17.
Kaddoura (US Patent No. 10,616,324) discloses a computer-implemented method for managing enterprise transactions includes creating an overlay to a physical communications network, adding one or more nodes to the overlay, designating one or more nodes of the overlay as super nodes, generating a distributed ledger to store the transactions, and replicating the distributed ledger to all nodes of the overlay. 

Anton et al (US Patent No. 10,600,050) disclose a method, a device, and/or a system of secure custody of a ledger token and/or a quantity of cryptocurrency of a distributed ledger network through binding to a possession token. In one embodiment, a private key controlling an entry in a ledger database of a distributed ledger network is stored in a cryptographically secured data container.  The private key may be generated and securely maintained by a server.  The data container is cryptographically tied to a possession token that can be issued to a user that may be an evolving dataset that may evolve in state on each transfer to maintain a real time global state across a network of computing devices.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797.  The examiner can normally be reached on M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W. Anderson can be reached on 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/fp/
/FRANTZY POINVIL/Primary Examiner, Art Unit 3698
November 22, 2021